Case 1:18-cv-00994-PAC Document 54 Filed 08/28/19 Page 1 of 2

UNITED STATES DISTRICT COURT

SOUTHERN DISTRICT OF NEW YORK

x
ROQUE DE JESUS TORRES, JORGE AMADEO,
ALFONSO BATISTA, and YOLANDA DIAZ, on behalf
of themselves and all others similarly situated,

 

Docket No. 18 Civ. 0994 (PAC)
Plaintiffs,

-against- NOTICE OF ACCEPTANCE
OF OFFER OF JUDGMENT
HWF REALTY MANAGEMENT, INC., 2710 MORRIS
AVENUE CO. LLC, FEIN PROPERTY
MANAGEMENT CORP., STAR REALTY CO., LLC,
HYMAN W. FEIN, and VICTOR FEIN,

Defendants.

 

4
On August 27, 2019, Defendantt HWF REALTY MANAGEMENT, INC., 2710

MORRIS AVENUE CO., LLC, FEIN PROPERTY MANAGEMENT CORP., LLC, HYMAN
W. FEIN, and VICTOR FEIN (collectively, “Defendants”), served on Plaintiffs an Offer of
Judgment pursuant to Rule 68 of the Federal Rules of Civil Procedure. (Annexed hereto as
Exhibit A). Now, within fourteen (14) days of service of said offer, Plaintiffs hereby serve notice
of their acceptance of said offer of judgment and the terms set forth therein. In accordance with
Rule 68(a) and Rule 54(b) of the Federal Rules of Civil Procedure, Plaintiffs Roque De Jesus
Torres, Jorge Amadeo, Alfonso Batista, and Yolanda Diaz (collectively, “Plaintiffs”),
respectfully request the Clerk to enter judgment in favor of Plaintiffs in accordance with the terms
set forth in Defendants’ Offer of Judgment.

Dated: New York, New York
August 28, 2019
TO:

Case 1:18-cv-00994-PAC Document 54 Filed 08/28/19 Page 2 of 2

Donna C. Sobel, Esq.

Savad Churgin, LLP

55 Old Turnpike Road, Suite 209
Nanuet, New York 10954

Phone: (845) 624-3820

Fax: (845) 624-3821

Attorneys for Defendnats

Respectfully submitted,
JOSEPH & NORINSBERG, LLC

By: C~-~}—

Chaya M. Gourarte? Esq.
225 Broadway, Suite 2700
New York, New York 10007
Tel: (212) 227-5700

Fax: (212) 406-6890
Attorneys for Plaintiffs
